Hough, J.,
Dissenting. — I think the demurrer was propei’ly overruled. It is not pretended that there is any want of equity in the petition. Our present statute of limitations is applicable to all civil actions, whether they are such as were heretofore denominated actions at law, or suits in equity; and when the statute allows ten years in which to bring a suit, and the plaintiff begins it within that time, I do not believe that he is required to state, in his petition, any excuse for not having brought it sooner. If there has been such acquiescence as to bar a recovery, it must be pleaded as a defense.
Even though the demurrer should have been sustained, the judgment of this court is, in my opinion, wrong, as in that event, the plaintiffs would have been entitled to amend, and the. case should have been remanded to permit them, if they chose, to make an amendment.